DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11093968. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite claim language that slightly broadens the scope in some places by removing limitations, narrows the scope in others by reciting just a singular rather than one or more, and/or contain minor changes that are obvious variants of claims 1-20 in the 11,093,968 Patent as detailed in the table below:
Instant Claims
Patent 11,093,968
Claims 1, 10 and 19: 
a method, system, and non-transitory computer-readable medium comprising:
a memory for storing instructions and a processor to execute the instructions to perform operations;
receiving, via a communication network, deals comprising orders from an advertiser;
determining a target cost per thousand (CPM) baseline and a demographics CPM baseline for a pending deal for the advertiser;    
      


establishing a parameter for the pending deal for the advertiser;
determining a constraint associated with the pending deal, based on a target CPM reduction goal, for the pending deal, a demographics CPM cap for the pending deal, and/or the established parameter;
generating rates for each selling title of a plurality of selling titles, for each week of a plurality of weeks for a duration of the pending deal, and for each network of a plurality of networks for the pending deal for the advertiser;


determining, by a process, a plurality of buckets in a certain time period for a first channel of a first network of the plurality of networks based on a sum of program attributes and time attributes for each of a plurality of second channels different from the first channel and a weighing factor, wherein the weighting factor is based on changes in consumer behavior; 
determining a predictive model based on a repetition of the process to determine the plurality of buckets for a set of networks of the plurality of networks;


acquiring target audience rating estimates concurrently with the establishing of the parameter, the determining of the constraints, and the generating of the rates wherein the target audience rating estimates are acquired based on the predictive model, the plurality of buckets, the target CPM reduction goal and the demographics CPM cap for the plurality of networks; 
generating first distribution information of the audience spots across the plurality of selling titles, the plurality of weeks, and the plurality of networks; 







modifying a target CPM of a proposal associated with the pending deal based on a target CPM reduction parameter of the established parameter;











generating proposal information based on the first distribution information and the modified target CPM; and 
scheduling the audience spots across a network for the selling title and a week combination.

Claims 1, 10 and 19:
a method, system, and non-transitory computer-readable medium comprising:
a memory for storing instructions and a processor to execute the instructions to perform operations;
receiving, via a communication network, deals comprising orders from a plurality of advertisers;
determining a target cost per thousand (CPM) baseline and a demographics CPM baseline for a pending deal for an advertiser of the advertisers, wherein the pending deal includes an offer of audience spots; 
establishing parameters for the pending deal for the advertiser;
determining constraints associated with the pending deal, based on at least one of a target CPM reduction goal, for the pending deal, a demographics CPM cap for the pending deal, or the established parameter;
generating rates for each selling title of a plurality of selling titles, for each week of a plurality of weeks for a duration of the pending deal, and for each network of a plurality of networks for the pending deal for the advertiser, wherein the generation of the rates is based on the constraints;
determining, by a process, a plurality of buckets in a certain time period for a first channel of a first network of the plurality of networks based on a sum of program attributes and time attributes for each of a plurality of second channels different from the first channel and a weighing factor that is based on historical analysis of demographics estimates; 

determining a predictive model based on a repetition of the process to determine the plurality of buckets for a set of networks of the plurality of networks, wherein the set of networks are for the certain time period; 
acquiring target audience rating estimates concurrently with the establishing of the parameter, the determining of the constraints, and the generating of the rates wherein the target audience rating estimates are acquired based on the predictive model, the plurality of buckets, the target CPM reduction goal and the demographics CPM cap for the plurality of networks; 
generating first distribution information of the audience spots across the plurality of selling titles, the plurality of weeks, and the plurality of networks wherein the first distribution information of the audience spots is generated based on the target audience rating estimates, a budget for the pending deal, the generated rates and available inventory per selling title and weeks combination; 
modifying a target CPM of a proposal associated with the pending deal based on a target CPM reduction parameter of the established parameters;
wherein the target CPM is modified such that a demo CPM of the proposal associated with the pending deal is modified to correspond to the modification of the target CPM of the proposal;(G: Para 206) Grouf teaches generating a plurality of media plans based on the comparisons of various variable including CPM;
generating proposal information based on the first distribution information and the modified target; and 
scheduling the audience spots across one or more networks of the plurality of networks for the selling title and a week combination wherein the audience spots are schedules based on the first distribution information.
Claims 2, 11, 20: The method according to claim 1, the system according to claim 10, and the non-transitory computer-readable medium of claim 19, wherein the first distribution information is associated with the determined constraint.

Claims 2, 11, 20: The method according to claim 1, the system according to claim 10, and the non-transitory computer-readable medium of claim 19, wherein the first distribution information is associated with the determined constraints.

Claims 3 and 12: Grouf discloses the method according to claim 2, and the system according to claim 11 wherein the generation of the first distribution information of the audience spots, comprises:
generating second distribution information of the audience spots across the plurality of selling titles, the plurality of weeks, and the plurality of networks based on an advertiser input; and
generating second proposal information based on the second distribution information.

Claims 3 and 12: The method according to claim 2, and the system according to claim 11 wherein the generation of the first distribution information of the audience spots, comprises:
generating second distribution information of the audience spots across the plurality of selling titles, the plurality of weeks, and the plurality of networks based on an advertiser input; and
generating second proposal information based on the second distribution information.

Claims 4 and 13: The method according to claim 3, and the system according to claim 12, further comprising designating the second proposal information as a final proposal information.
Claims 4 and 13: The method according to claim 3, and the system according to claim 12, further comprising designating the second proposal information as a final proposal information.
Claims 5 and 14: The method according to claim 4, and the system of claim 12, further comprising scheduling the audience spots across the network for the selling title and week combination, wherein the audience spot is scheduled based on the second distribution information
Claims 5 and 14: The method according to claim 4, and the system of claim 12, further comprising scheduling the audience spots across one or more networks of the plurality of networks for the selling title and weeks combinations, wherein the audience spot is scheduled based on the second distribution information
Claims 6 and 15: The method according to claim 1, and the system according to claim 10, wherein the parameter for the pending deal comprise a budget, the target CPM reduction goal, the demographics CPM cap, and/or demographics rates per selling title to be charged per spot for the pending deal for the advertiser, and wherein the target CPM reduction goal corresponds to a reduction in a goal of the target CPM baseline.
Claims 6 and 15: The method according to claim 1, and the system according to claim 10, wherein the parameters for the pending deal comprise at least one of the budget, the target CPM reduction goal, the demographics CPM cap, or demographics rates per selling title to be charged per spot for the pending deal for the advertiser, and wherein the target CPM reduction goal corresponds to a reduction in a goal of the target CPM baseline.
Claims 7 and 16: The method according to claim 1, and the system according to claim 10, further comprising generating the first distribution information of the audience spots utilizing a distribution framework, wherein inputs to the distribution framework comprise a budget, the target CPM reduction goal, and/or the demographics CPM cap.
Claims 7 and 16: The method according to claim 1, and the system according to claim 10, further comprising generating the first distribution information of the audience spots utilizing a distribution framework, wherein inputs to the distribution framework comprise at least one of the budget, the target CPM reduction goal, and/or the demographics CPM cap.
Claims 8 and 17: The method according to claim 7, and the system according  to claim 16, wherein the inputs to the distribution framework further comprise a maximum number of units to be allocated per selling title and week combination, a limit on a total number of the units in the pending deal, a limit on a first percentage of a number of impressions by network or selling title and/or a second percentage of a number of units by the network or selling title, a limit on rate increase, and/or an indication of whether to increase a plurality of rates in a same proportion.
Claims 8 and 17: The method according to claim 7, and the system according  to claim 16, wherein the inputs to the distribution framework further comprise one or more of a maximum number of units to be allocated per selling title and week combination, a limit on a total number of the units in the pending deal, at least one of a limit on a first percentage of a number of impressions by network or selling title or a second percentage of a number of units by the network or selling title, a limit on rate increase, or an indication of whether to increase a plurality of rates in a same proportion.
Claims 9 and 18: The method according to claim 1, and the system according to claim 10, wherein a target impression, corresponding to the distribution information of the audience spot, is guaranteed
Claims 9 and 18: The method according to claim 1, and the system according to claim 10, wherein target impressions, corresponding to the first distribution information of the audience spots, are guaranteed


Allowable Subject Matter
Claims 1-20 would be allowable over the prior art if the applicant is able to overcome the Double Patenting rejection above allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Duggal (2009/0006145), Popescu (2013/0097629), and Ledwich (2015/0269632) discloses: a method, system, and non-transitory computer-readable medium comprising:
a memory for storing instructions and a processor to execute the instructions to perform operations;
receiving, via a communication network, deals comprising orders from an advertiser;
determining a target cost per thousand (CPM) baseline and a demographics CPM baseline for a pending deal for an advertiser of the advertiser;
establishing a parameter for the pending deal for the advertiser;
determining a constraint associated with the pending deal, based on a target CPM reduction goal, for the pending deal, a demographics CPM cap for the pending deal, and/or the established parameter;
generating rates for each selling title of a plurality of selling titles, for each week of a plurality of weeks for a duration of the pending deal, and for each network of a plurality of networks for the pending deal for the advertiser;
determining, by a process, a plurality of buckets in a certain time period for a first channel of a first network of the plurality of networks based on a sum of program attributes and time attributes and a weighing factor, wherein the weighting factor is based on changes in consumer behavior;
determining a predictive model based on a repetition of the process to determine the plurality of buckets for a set of networks of the plurality of networks;
acquiring target audience rating estimates concurrently with the establishing of the parameter, the determining of the constraints, and the generating of the rates;
generating first distribution information of the audience spots across the plurality of selling titles, the plurality of weeks, and the plurality of networks;
modifying a target CPM of a proposal associated with the pending deal based on a target CPM reduction parameter of the established parameter;
generating proposal information based on the first distribution information and the modified target CPM; and 
scheduling the audience spots across a network for the selling title and a week combination.
However, the examiner was unable to find prior art that discloses: 
determining, by a process, a plurality of buckets in a certain time period for a first channel of a first network of the plurality of networks based on a sum of program attributes and time attributes for each of a plurality of second channels different from the first channel and a weighing factor, wherein the weighting factor is based on changes in consumer behavior; and
 acquiring target audience rating estimates concurrently with the establishing of the parameters, the determining of the constraints, and the generating of the rates, wherein the target audience rating estimates are acquired based on the predictive model, the plurality of buckets, the target CPM reduction goal and the demographics CPM cap for the plurality of networks.
Thus, claims 1-20 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621